Exhibit 10.33

 

 

Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such portions are marked by a series of asterisks.

 

 

 

 

 

 

 

 

 

 

OPTION AGREEMENT

 

 

 

 

between

 

 

 

 

SCHERING CORPORATION

 

 

 

 

and

 

 

 

VIROPHARMA INCORPORATED

 



--------------------------------------------------------------------------------

OPTION AGREEMENT

 

This OPTION AGREEMENT (“Agreement”) is made effective as of the latest date of
signature appearing below (the “Effective Date”) by and between Schering
Corporation, a New Jersey corporation having its principal place of business at
2000 Galloping Hill Road, Kenilworth, New Jersey 07033 (hereinafter “Schering”)
and ViroPharma Incorporated, a Delaware corporation having offices at 405
Eagleview Boulevard, Exton, Pennsylvania 19341 (hereinafter “ViroPharma”).
References to Schering shall include its Affiliates (as hereinafter defined).
Each of Schering and ViroPharma are also referred to herein individually as a
“Party” or collectively as the “Parties”.

 

WHEREAS, ViroPharma is developing pharmaceutical products containing the
Compound (as defined below) for distribution and sale in the Territory (as
defined below); and

 

WHEREAS, Schering has expertise and experience in the development and
commercialization of pharmaceutical products in the Territory; and

 

WHEREAS, Schering wishes to obtain, and ViroPharma is willing to grant to
Schering, an exclusive option to obtain an exclusive license to pharmaceutical
products containing the Compound in the Territory,

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereto agree as follows:

 

1.     DEFINITIONS.

 

As used in this Agreement, the following capitalized terms, whether used in the
singular or plural, shall have the respective meanings set forth below:

 

1.1     “Affiliate” shall mean either a corporation or other business entity,
whether de jure or de facto, which, directly or indirectly, is owned by or is
under common ownership with a Party hereto to the extent of at least fifty
percent (50%) of the equity (or such lesser percentage which is the maximum
allowed to be owned by a foreign corporation in a particular jurisdiction)
having the power to vote on or direct the affairs of the entity and any person,
firm partnership, corporation or other entity actually controlled by,
controlling or under common control with a Party to this Agreement. For purposes
of clarity and avoidance of doubt, the Parties acknowledge and agree that the
existing joint venture between Merck & Co., Inc. and Schering-Plough Corporation
(the corporate parent of Schering) for cholesterol products shall not be deemed
an Affiliate of Schering for purposes of this Agreement.

 

1.2     “Compound” shall mean the novel antiviral compound known as pleconaril
(also known as VP 63843), as described in U.S. Patent No. 5,464,848, and shall
include any stereoisomer, salt, hydrate or crystalline structure thereof.



--------------------------------------------------------------------------------

1.3     “Confidential Information” shall mean the Know-How and all other
developments, techniques, methods, materials, reagents, processes, procedures,
data, results, conclusions, apparatus, products, trade secrets or other
proprietary information or materials, improvements thereto, modifications
thereof and know-how, whether patentable or not, which are disclosed by one
Party to the other Party, (a) during discussions or negotiations in connection
with this Agreement (including, without limitation, the terms of this
Agreement), or (b) during the term of this Agreement.

 

1.4     “Field” shall mean the treatment or prevention of the common cold in
human beings caused by a picornavirus infection.

 

1.5     “IND” shall mean an investigational new drug application or the
equivalent, which is filed by ViroPharma with the United States Food and Drug
Administration (or any successor agency) to obtain approval to conduct clinical
studies in the Field in the United States through administration of the Compound
and/or Products to human beings, as well as any corresponding applications or
approvals for the Compound and/or Products in Canada.

 

1.6     “Initial Studies” shall mean the following human clinical studies to be
performed by ViroPharma using the Compound during the Option Period: (a) a phase
I tolerability study; (b) a phase I F19 MRI study; (c) a phase II dose ranging
study, and (d) a phase I CYP 3A drug interaction study, in each case for an
intranasal dosage form of the Product.

 

1.7     “Know-How” shall mean any and all information, materials, processes and
methods owned by ViroPharma, licensed to ViroPharma under the SaSy Agreement, or
otherwise controlled by ViroPharma which during the term of this Agreement are
not generally known and are utilized in connection with the development,
manufacture or use of the Compound and/or the Products.

 

1.8     “License Agreement” shall mean the definitive license agreement to be
negotiated and entered into by the Parties following the exercise of the Option
by Schering and incorporating the terms and conditions set forth in Exhibit A.

 

1.9     “NDA” shall mean a New Drug Application, Product License Application or
the equivalent, which is filed with the United States Food and Drug
Administration (or any successor agency) seeking approval to market and sell a
Product in the Field in the United States, as well as any corresponding
applications or approvals for the Product in the Field in Canada.

 

1.10     “Negotiation Period” shall mean the ******* period beginning on the
Option Exercise Date during which the Parties will finalize and enter into the
License Agreement, including as such period may be extended pursuant to Section
2.6.

 

1.11     “Option” shall have the meaning set forth in Section 2.1.

 

1.12     “Option Period” shall mean the period beginning on the Effective Date
and expiring on the earliest of:

 

2



--------------------------------------------------------------------------------

  (a)   ******* after the date on which Schering receives from ViroPharma the
final data and results of the last to be completed of the Initial Studies,
including access to, or a copy of the database of such study in a format
mutually agreeable to the Parties,

 

  (b)   the Option Exercise Date, or

 

  (c)   the date on which Schering notifies ViroPharma in writing that it has no
further interest in exercising the Option.

 

1.13     “Option Exercise Date” shall mean the date on which Schering notifies
ViroPharma in writing that it is exercising the Option pursuant to Section 2.2.

 

1.14     “Patent Rights” shall mean any granted patents and/or pending patent
applications related to the development, manufacture or use of the Compound in
the Territory that are owned by ViroPharma, licensed to ViroPharma under the
SaSy Agreement, or otherwise controlled by ViroPharma, including any
substitutions, divisions, continuations, continuations-in-part, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates or the like, or provisional applications
of any such patents and patent applications, and any equivalents in the
Territory of any of the above. The Patent Rights shall include, without
limitation, U.S. Patent No. 5,464,848, Canadian Patent No. 2,094,012, and any
other relevant patents licensed to ViroPharma under the SaSy Agreement.

 

1.15     “Product” shall mean any form or dosage of pharmaceutical composition
or preparation in final form for sale by prescription, over-the-counter or any
other method which contains as an active ingredient the Compound.

 

1.16     “Protocol” shall mean, with respect to each of the Initial Studies, the
final protocol (including the investigator’s brochure, patient informed consent
form and other relevant documents) for the conduct of such study.

 

1.17     “SaSy Agreement” shall mean the First Amended and Restated Agreement,
dated February 27, 2001, between Sanofi-Synthelabo and ViroPharma Incorporated
pursuant to which ViroPharama holds a sole and exclusive license in the
Territory under certain of Sanofi-Synthelabo’s patents, patent applications,
trademarks and know-how relating to the Compound and/or the Products.

 

1.18     “Territory” shall mean Canada and the United States (including their
territories, possessions and commonwealths).

 

1.19     “Third Party” shall mean any individual or entity other than Schering,
ViroPharma and their respective Affiliates.

 

1.20     “ViroPharma Compassionate Use Indications” shall mean the following
compassionate use indications which, as of the Effective Date, are included in
one or more of ViroPharma’s active INDs for the Compound:

 

3



--------------------------------------------------------------------------------

  (a)   Acute myocarditis of presumptive picornaviral origin,

 

  (b)   Acute or progressive encephalitis of presumptive picornaviral origin,

 

  (c)   Neonatal sepsis of presumptive picornaviral origin,

 

  (d)   Evidence of presumptive picornaviral infection in the presence of a
primary or secondary immune deficient disorder (e.g., Brutons X-linked
agammaglobulinemia, severe combined immune deficiency, hyper IgM,
hypogammaglobulinemia, common variable immune deficiency, bone marrow or organ
transplant recipients), and

 

  (e)   VAPP, wild-type paralytic poliomyelitis, or other paralytic illness of
picornaviral origin.

 

2.     OPTION RIGHTS

 

2.1       Option Grant. ViroPharma hereby grants to Schering an exclusive option
to negotiate and enter into an agreement granting Schering an exclusive,
royalty-bearing license under the Patent Rights and Know-How in the Field in the
Territory to make, have made, use, import, export, offer for sale and sell the
Compound and Products (the “Option”). In the case of Patent Rights and Know-How
licensed to ViroPharma pursuant to the SaSy Agreement, the license to Schering
shall be limited at any time during the term of this Agreement to only those
rights received by ViroPharma under the SaSy Agreement (including as it may be
amended), as such rights exist at such time. Such agreement shall be
substantially in the form of the License Agreement provided for in Section 2.5.
For the sake of clarity, in the case of Patent Rights and Know-How licensed to
ViroPharma pursuant to the SaSy Agreement, the sublicense to Schering shall be
to the full extent of the rights licensed to ViroPharma, and ViroPharma shall
not reduce such extent by its acts or omissions without the prior written
consent of Schering.

 

2.2       Option Exercise. Schering shall have the right to exercise the Option
at any time during the Option Period by providing written notice to ViroPharma
to that effect. Schering shall notify ViroPharma in writing on or before the
expiration of the Option Period of its decision on whether or not to exercise
the Option. Upon exercising the Option, the Parties shall finalize and enter
into the License Agreement during the Negotiation Period as provided in Section
2.5.

 

2.3       Option Expiration. If Schering fails to exercise the Option prior to
the end of the Option Period, then upon expiration of the Option Period,
Schering’s Option shall expire, in which case Schering shall have no further
rights or interests in or to the Compound, Products, Patent Rights or Know-How,
and ViroPharma shall have no further obligation to Schering under this Agreement
with respect to the licenses contemplated hereunder.

 

 

4



--------------------------------------------------------------------------------

2.4       Standstill.

 

  (a)   Field. In consideration of the payments to be made by Schering to
ViroPharma hereunder, during the Option Period and (if Schering exercises the
Option) the Negotiation Period, except for licenses to Third Parties contracted
to perform services, ViroPharma shall not directly or indirectly, without the
prior written consent of Schering:

 

  (i)   offer to license, sell, transfer or otherwise convey any rights to the
Compound, Products, Patent Rights and Know-How in the Field, in the Territory to
any Third Party, or



  (ii)   enter into discussions or negotiations with a Third Party for the
purpose of discussing or evaluating a possible license, collaboration, joint
venture, partnership or other business relationship with regard to the
development and/or commercialization of the Compound, Products, Patent Rights
and Know-How in the Field, in the Territory.

 

  (b)   Outside the Field. In consideration of the payments to be made by
Schering to ViroPharma hereunder, during the Option Period and (if Schering
exercises the Option) the Negotiation Period, except for licenses to Third
Parties contracted to perform services, ViroPharma shall not directly or
indirectly, without the prior written consent of Schering, enter into
discussions or negotiations with a Third Party involving the exchange of
proposed deal terms for a possible license, collaboration, joint venture,
partnership or other business relationship with regard to the development and/or
commercialization of the Compound, Products, Patent Rights and Know-How outside
the Field, in the Territory.

 

2.5       License Agreement.

 

  (a)   If Schering exercises the Option, Schering and ViroPharma shall promptly
enter into good faith negotiations to reach final agreement on the terms of the
License Agreement. The Parties shall use all commercially reasonable efforts to
complete such negotiations and to enter into the License Agreement during the
Negotiation Period. The License Agreement shall incorporate the basic license
terms set forth in Exhibit A (attached hereto), such other terms and conditions,
consistent with those basic license terms, as are reasonable and customary in
the pharmaceutical industry for agreements of this type, and such other terms as
are necessary to enable ViroPharma to fulfill its obligations under the SaSy
Agreement. Notwithstanding the foregoing, the Parties acknowledge and agree that
the terms and conditions of the License Agreement will not conflict with the
terms and conditions of the SaSy Agreement and would not obligate either Party
to perform actions or omissions that would result in a breach of the SaSy
Agreement. To the extent that the Parties reasonably determine that one or more
of the provisions set forth in Exhibit A would conflict with the SaSy Agreement
or would obligate a Party to perform actions or omissions that would result in a
breach of the SaSy Agreement, the Parties shall negotiate in good faith and
shall amend such

 

 

5



--------------------------------------------------------------------------------

provision(s) to the extent necessary to prevent such conflict or resultant
breach while preserving to the fullest extent possible the intent of the Parties
as set forth in Exhibit A; provided, however, that no such modifications shall
affect the scope of the licenses to be granted to Schering or increase
Schering’s payment obligations to ViroPharma, as set forth in Articles A-2 and
A-6, respectively.

 

  (b)   If the Parties are unable, after using good faith efforts, to reach
agreement on all of the terms and conditions of the License Agreement during the
Negotiation Period, then the respective CEOs, or their designees, of Schering
and ViroPharma shall have a period of fifteen (15) business days to meet and use
good faith efforts to reach agreement on any unresolved terms and conditions of
the License Agreement (the “Unresolved Terms”). If such senior executives are
unable to reach agreement on all of the Unresolved Terms during such period,
then any remaining Unresolved Terms shall be resolved through binding
arbitration pursuant to Article 11.

 

2.6    Schering’s Due Diligence. During the Option Period Schering shall conduct
its due diligence review of available data and information related to the
Compound and the Product to enable Schering to decide whether or not to exercise
the Option. ViroPharma shall make available to Schering, upon request, all such
data and information as is reasonably necessary for such review, including
without limitation the results of the Initial Studies and other research and
development activities to be provided to Schering under Sections 3.3 and 3.4.
ViroPharma shall also arrange to provide Schering reasonable access to
facilities, data and information related to the manufacture of the Compound and
the Product, and reasonable access to personnel of ViroPharma and/or its Third
Party contractors involved with the development and/or manufacture of the
Compound and Products. All access to personnel and facilities to be provided to
Schering under this Section 2.7 shall be during normal business hours and shall
be subject to the confidentiality provisions of Article 5.

 

3.      DEVELOPMENT ACTIVITIES DURING THE OPTION PERIOD

 

3.1     Initial Studies. During the Option Period ViroPharma will use
commercially reasonable efforts to complete the Initial Studies, which shall be
performed in accordance with the final approved Protocols. ViroPharma shall
consult with Schering with respect to the design, implementation and conduct of
each of the Initial Studies, and shall provide Schering with copies of the
Protocols proposed to be used for each of the Initial Studies. The final
Protocol for each of the Initial Studies shall be subject to Schering’s written
approval, and following such approval ViroPharma shall not make any changes to
the final Protocols for the Initial Studies without Schering’s prior written
consent.

 

3.2     Cost of the Initial Studies. ViroPharma shall be solely responsible for
any and all costs and expenses incurred in connection with the Initial Studies,
other than the CYP 3A Study Costs (as defined in Section 4.2). Schering’s sole
financial obligation to ViroPharma under this Agreement shall be limited to
payment of the Option fee and the CYP 3A Study Costs in accordance with Article
4.

 

6



--------------------------------------------------------------------------------

3.3     Study Results. Each Party shall designate a contact person to be
primarily responsible for communicating with such person’s counterpart on all
issues concerning the Initial Studies. Through such contact person, ViroPharma
shall keep Schering reasonably informed on and involved in the progress of the
Initial Studies, including by providing Schering with quarterly written status
reports covering all of the Initial Studies. ViroPharma shall provide Schering
with copies of all interim data and results generated from any of the Initial
Studies, as well as all of the final data and results of each of the Initial
Studies, including access to or copies of the database from each Interim Study
in a format mutually agreeable to the Parties, promptly after they become
available. All such data and results shall constitute Know-How, shall be treated
as Confidential Information in accordance with Article 5, and shall only be used
by Schering for the purpose of evaluating the Compound and the Product to
determine whether or not to exercise the Option. The Parties acknowledge that
the data and results from the Initial Studies are subject to disclosure to and
use by Sanofi-Synthelabo as set forth in Section 3.3 of the SaSy Agreement.

 

3.4     Other R&D Activities in the Field. During the Option Period (and if
Schering exercises the Option, during the Negotiation Period) ViroPharma shall
not conduct any research and development activities related to the Compound
and/or Products in the Field other than the Initial Studies, without Schering’s
prior written consent. In the event Schering does agree (in its sole discretion)
to permit ViroPharma to perform any other activities related to the Compound
and/or Products in the Field, ViroPharma shall obtain Schering’s prior written
approval of relevant research plans and/or protocols and shall keep Schering
fully informed as to the planning, status and results of such additional
activities.

 

3.5     Compassionate Use and Other R&D Activities Outside the Field. The
Parties acknowledge that as of the Effective Date ViroPharma is making the
Compounds and/or Products available by request under its compassionate use
programs for the ViroPharma Compassionate Use Indications and agree that
ViroPharma shall have the right during the Option Period (and if Schering
exercises the Option, during the Negotiation Period) to continue such
activities. ViroPharma shall also have the right to continue to perform
retrospective analyses of data and results arising from its compassionate use
programs for the ViroPharma Compassionate Use Indications during the Option
Period and the Negotiation Period. Except as permitted in this Section 3.5,
during the Option Period (and if Schering exercises the Option, during the
Negotiation Period) ViroPharma shall not undertake any research or development
activities for the Compound and/or the Products outside the Field without
Schering’s prior written approval.

 

3.6     Compliance. ViroPharma shall be solely responsible for obtaining and
maintaining any and all regulatory approvals necessary for the performance of
the Initial Studies, including, without limitation, any INDs, IRB approvals and
patient informed consents. ViroPharma shall comply, and shall ensure that any of
its contractors complies, with all applicable laws, rules and regulations in
connection with the performance of the Initial Studies, including without
limitation, all pharmacovigilance responsibilities. Schering shall have no
responsibility for any pharmacovigilance or other regulatory compliance
activities associated with the Initial Studies.

 

7



--------------------------------------------------------------------------------

4.     PAYMENTS

 

4.1       Option Fee.

 

  (a)   Amount. In consideration of the Option rights granted to Schering
hereunder and the Initial Studies to be performed by ViroPharma during the
Option Period, Schering shall pay to ViroPharma a one time Option fee of three
million dollars ($3,000,000), which payment shall be due within *******days
after the Effective Date.

 

  (b)   Manner of Payment. The payment provided for in Section 4.1 shall be paid
in U.S. dollars via wire transfer of immediately available funds for credit to
the account of ViroPharma, or as otherwise instructed in writing by ViroPharma.

 

4.2       CYP 3A Study Costs.

 

  (a)   Amount. Schering shall pay ViroPharma all of ViroPharma’s out-of-pocket
costs and expenses to the extent previously approved by Schering, but none of
its internal costs and expenses (including without limitation, any FTE costs),
incurred in the performance of the study described in Section 1.6(d) (the “CYP
3A Study Costs”).



  (b)   Manner of Payment. ViroPharma shall invoice Schering monthly for any CYP
3A Study Costs, which invoices shall be payable in U.S. dollars within *******
days after the invoice date by check, or as otherwise instructed by ViroPharma
in writing. Notwithstanding the foregoing, if ViroPharma incurs any CYP 3A Study
Costs in calendar year 2003, ViroPharma shall not invoice Schering for such
costs until after January 1, 2004.

 

4.3       Other Costs. Except as expressly provided in this Agreement,
including, without limitation, Section 4.2, each Party shall be solely
responsible for its own internal and out-of-pocket costs and expenses incurred
in connection with this Agreement.

 

5.     CONFIDENTIALITY

 

5.1       Confidentiality. Each of ViroPharma and Schering (in each case, as
applicable, the “Receiving Party”) shall use only in accordance with this
Agreement, and except as expressly permitted hereunder shall maintain in
confidence and shall not disclose to any Third Party, any Confidential
Information received by it from, or on behalf of, the other Party (the
“Disclosing Party”), without the prior written consent of the Disclosing Party.
The foregoing obligations shall survive the expiration or termination of this
Agreement for a period of fifteen (15) years. These obligations shall not apply
to Confidential Information that:

 

8



--------------------------------------------------------------------------------

  (a)   is known by the Receiving Party at the time of its receipt, and not
through a prior disclosure by the Disclosing Party, as documented by the
Receiving Party’s written records;

 

  (b)   is at the time of disclosure, or thereafter becomes, published or
otherwise part of the public domain without breach of this Agreement by the
Receiving Party;



  (c)   is obtained from a Third Party who has the legal right to make such
disclosure and without any confidentiality obligation to the Disclosing Party;



  (d)   is independently developed by the Receiving Party or its Affiliates
without the aid, application or use of Confidential Information received from
the Disclosing Party and such independent development can be documented by the
Receiving Party; or



  (e)   is required by law, regulation, rule, act or order of any governmental
authority or agency to be disclosed, provided that,

 

  (i)   notice is promptly delivered to the Disclosing Party in order to provide
it an opportunity to seek a protective order or other similar order with respect
to such Confidential Information,

 

  (ii)   the Receiving Party discloses to the requesting entity only the minimum
Confidential Information required to be disclosed in order to comply with the
request, and

 

  (iii)   the Receiving Party only discloses the Confidential Information to the
relevant governmental authority or agency, and otherwise continues to comply
with the provisions of this Section 5.1 with respect to the use and/or any other
disclosures of such Confidential Information.

 

5.2       Publications. ViroPharma and Schering each acknowledges and agree
that, during the Option Period (and if Schering exercises the Option, the
Negotiation Period), neither Party nor any of its Affiliates shall make any
Public Presentation (as defined below) related to the Compound or the Products
without the prior written consent of the other Party, which consent may be
withheld for any reason by the Party. For purposes of this Article 5, the term
“Public Presentation” shall mean any manuscript, abstracts or other forms of
public presentation, including, without limitation, slides and texts of oral or
other public presentations, and texts of any transmission through any electronic
media, e.g. any computer access system such as the Internet, World Wide Web,
etc. In the event either Party, its employees or consultants wish to make a
Public Presentation which relates to the Compound and/or the Products,
including, without limitation, any publication of data and information generated
in connection with the Initial Studies, as well as any pre-existing data or
information related to the Compound, the Party proposing such Public
Presentation shall deliver to the other Party a copy of the proposed Public
Presentation for review at least sixty (60) days prior to its submission. The
reviewing Party shall have the right: to propose modifications to the Public
Presentation; to prohibit the Public

 

9



--------------------------------------------------------------------------------

Presentation for patent reasons, trade secret reasons or business reasons; or to
request a reasonable delay in publication or presentation in order to protect
patentable information. If the reviewing Party requests a delay, the publishing
Party shall delay submission or presentation for a period of up to ninety (90)
days to enable patent applications protecting each Party’s rights in such
information to be filed. If the reviewing Party requests modifications to the
Public Presentation, the publishing Party shall edit such Public Presentation to
prevent disclosure of the reviewing Party’s Confidential Information prior to
its submission. If the reviewing Party prohibits publication, the publishing
Party shall not publish the Public Presentation. Notwithstanding the foregoing,
this Section 5.2 shall not apply to the extent that any disclosures or
submissions are required to be made pursuant to applicable laws or regulations,
including, without limitation, SEC rules and regulations, or any applicable
NASDAQ rules or regulations; provided that ViroPharma shall provide Schering
with advance written notice of such disclosure or submission so that Schering
can review and comment on the proposed disclosure or submission, and shall seek
confidential treatment of the proposed disclosure or submission to the extent
available.

 

5.3       Publicity. Each Party (on behalf of itself and its Affiliates)
acknowledges and agrees that it may not: (i) use the name of the other Party, or
such Party’s Affiliates, in any publicity or advertising; or (ii) issue a press
release or otherwise publicize or disclose to any Third Party, other than as
ViroPharma is required to do so by the SaSy Agreement, any information related
to the existence of this Agreement, any activities under this Agreement, or the
terms or conditions of this Agreement or the License Agreement, without the
prior written consent of the other Party (which consent may be withheld in such
Party’s sole discretion). Notwithstanding the foregoing, this Section 5.3 shall
not apply to the extent that any disclosures or submissions are required to be
made pursuant to applicable laws or regulations, including, without limitation,
SEC rules and regulations, or any applicable NASDAQ rules or regulations;
provided that ViroPharma shall provide Schering with advance written notice of
such disclosure or submission so that Schering can review and comment on the
proposed disclosure or submission, and shall seek confidential treatment of the
proposed disclosure or submission to the extent available.

 

5.4       Filing of Agreement. To the extent that ViroPharma reasonably
determined that it is required to file this Agreement with the SEC such filing
with and disclosure by the SEC shall not constitute a breach of this Agreement;
provided that ViroPharma provides Schering with advance written notice of filing
so that Schering can review and comment on the proposed filing, and seeks
confidential treatment of the filed Agreement to the extent available.

 

6.     INTELLECTUAL PROPERTY

 

6.1       Excluded Intellectual Property. Except for the Option granted by
ViroPharma to Schering pursuant to Section 2.1 of this Agreement, under no
circumstances shall a Party hereto, as a result of this Agreement, obtain any
ownership interest in, or any other right or license to, any existing or future
technology, know-how, patents, patent applications or products of the other
Party.

 

10



--------------------------------------------------------------------------------

6.2       Responsibility for Patent Rights. During the Option Period, ViroPharma
shall remain primarily responsible, at its expense, for the preparation, filing,
prosecution, maintenance, enforcement and defense of the Patent Rights in the
Territory. During the Option Period, ViroPharma shall keep Schering reasonably
informed as to the status of the Patent Rights.

 

7.     REPRESENTATIONS AND WARRANTIES

 

7.1       Representations and Warranties of Each Party. As of the Effective
Date, each of ViroPharma and Schering hereby represents, warrants and covenants
to the other Party as follows:

 

  (a)   it has the power and authority to execute and deliver this Agreement and
to perform its obligations hereunder;

 

  (b)   the execution, delivery and performance by such Party of this Agreement
and its compliance with the terms and provisions hereof does not conflict with
or result in a breach of any of the terms and provisions of, or constitute a
default under, (i) a loan agreement, guaranty, financing agreement, agreement
affecting a product, or other agreement or instrument binding or affecting it or
its property; (ii) the provisions of its charter documents or bylaws (as
applicable); or (iii) any order, writ, injunction or decree of any court or
governmental authority entered against it or by which any of its property is
bound;

 

  (c)   the execution, delivery and performance of this Agreement by such Party
does not require the consent, approval, or authorization of, or notice,
declaration, filing or registration with, any governmental or regulatory
authority, and the execution, delivery or performance of this Agreement will not
violate any law, rule or regulation applicable to such Party;

 

  (d)   this Agreement has been duly authorized, executed and delivered and
constitutes such Party’s legal, valid and binding obligation enforceable against
it in accordance with its terms subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to the availability of particular remedies
under general equity principles; and

 

  (e)   it shall comply with all applicable material laws and regulations
relating to its activities under this Agreement.

 

7.2       ViroPharma’s Representations. As of the Effective Date, ViroPharma
hereby represents and warrants to Schering as follows:

 

11



--------------------------------------------------------------------------------

  (a)   to the best of ViroPharma’s knowledge, the existing Patent Rights in the
Field in the Territory are subsisting and are not invalid or unenforceable, in
whole or in part;

 

  (b)   it has the full right, power and authority to grant all of the right,
title and interest in the Option granted under Article 2;

 

  (c)   it has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in the Compound, Products, Patent
Rights or Know-How in the Field in the Territory, except pursuant to the
Copromotion and Codevelopment Agreement by and between ViroPharma Incorporated
and Aventis Pharmaceuticals, Inc., dated September 9, 2001, as subsequently
terminated by the Settlement Agreement and Release by and among ViroPharma
Incorporated, VCO Incorporated and Aventis Pharmaceuticals, Inc, dated August 1,
2002;

 

  (d)   except for (i) the purported class action litigation described in
ViroPharma’s Form 10-Q filed with the United States Securities and Exchange
Commission for the period ending June 30, 2003, and (ii) the case Purdue
Research Foundation v. Sanofi-Synthelabo, S.A., No. 03CV01924 (D.D.C. filed
Sept. 16, 2003), there are no filed claims, judgments or settlements against or
owed by ViroPharma, and to the best of ViroPharma’s knowledge, there are no
pending or threatened claims or litigation relating to the Compound, Patent
Rights or Know-How;

 

  (e)   it is the sole and exclusive owner and/or licensee of the existing
Patent Rights and Know-How in the Field in the Territory, all of which are free
and clear of any liens, charges and encumbrances;

 

  (f)   to the best of ViroPharma’s knowledge, the Patent Rights and Know-How
and the development, manufacture, import, export, offer to sell, use and sale of
Products in the Field in the Territory do not interfere or infringe on any
intellectual property rights owned or possessed by any Third Party; and

 

as of the Effective Date, ViroPharma hereby covenants to Schering as follows:

 

  (g)   prior to the effective date of the License Agreement it will disclose to
Schering all Know-How in ViroPharma’s possession or control which is reasonably
requested by Schering and directly related to the development, manufacture,
marketing or sale of the Product in the Field in the Territory;

 

  (h)   it will use diligent efforts not to diminish the right under the Patent
Rights and Know-How granted to Schering hereunder, including            ,
without limitation, by not committing or permitting any acts or omissions which
would cause the breach of SaSy Agreement, or any other agreements between itself
and any Third Party, which provide for intellectual property rights applicable
to the development, manufacture, use or sale of Products in the Field in the
Territory, and in

 

12



--------------------------------------------------------------------------------

connection therewith, ViroPharma agrees to provide Schering promptly with notice
of any such alleged breach and ViroPharma is in compliance in all material
respects with any such agreements; and

 

  (i)   (i)     it will not amend the SaSy Agreement in any way that will reduce
the scope of Schering’s right or potential right existing as of the date of the
Option Agreement to make, have made, use, import, export, offer for sale or sell
Compound or Product in the Field in the Territory, or otherwise adversely affect
the rights granted to Schering under this Agreement without Schering’s prior
written consent.

 

7.3       Schering’s Representations. As of the Effective Date, Schering hereby
represents, warrants and covenants to ViroPharma as follows:

 

  (a)   it is a corporation duly organized and validly existing under the laws
of the state or other jurisdiction of its incorporation or formation; and

 

  (b)   the execution, delivery and performance of this Agreement by Schering
has been duly authorized by all requisite corporate action.

 

7.4       Continuing Representations. The representations and warranties of each
Party contained in Sections 7.1, 7.2 and 7.3 shall be made as of the Effective
Date. The breach as of the Effective Date of a representation or warranty
contained in Section 7.1, 7.2 or 7.3, shall not become unenforceable after the
Effective Date solely by the passage of time.

 

7.5       No Inconsistent Agreements. As of the Effective Date neither Party has
in effect, and after the Effective Date neither Party shall enter into, any oral
or written agreement or arrangement that would be inconsistent with its
obligations under this Agreement.

 

7.6       Validity and Scope. Nothing in this Agreement shall be construed as a
warranty or representation by either Party as to the validity or scope of any
Patent Right.

 

7.7       Disclaimer. THE WARRANTIES OF EACH PARTY IN THIS ARTICLE 7 ARE IN LIEU
OF ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTIES OF NONINFRINGEMENT, ANY IMPLIED WARRANTIES OF MERCHANTABILITY
OR ANY IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE ALL OF WHICH ARE
HEREBY SPECIFICALLY EXCLUDED AND DISCLAIMED.

 

8.     INDEMNIFICATION

 

8.1       Indemnification by Schering. Except to the extent caused by
ViroPharma’s negligence or willful misconduct and subject to the limitations in
Section 8.5, Schering shall indemnify, defend and hold harmless ViroPharma, its
Affiliates, and each of their employees, officers, directors and agents (each, a
“ViroPharma Indemnified Party”) from and against any

 

13



--------------------------------------------------------------------------------

and all liability, loss, damage, cost, and expense (including reasonable
attorneys’ fees) which the ViroPharma Indemnified Party may incur, suffer or be
required to pay resulting from or arising in connection with, (a) the breach by
Schering of any covenant, representation or warranty contained in this
Agreement, or (b) any negligent act or omission, or willful misconduct of
Schering during the term of this Option Agreement.

 

8.2       Indemnification by ViroPharma. Except to the extent caused by
Schering’s negligence or willful misconduct and subject to the limitations in
Section 8.5, ViroPharma shall indemnify, defend and hold harmless Schering, its
Affiliates, and each of their employees, officers, directors and agents (each, a
“Schering Indemnified Party”) from and against any and all liability, loss,
damage, cost, and expense (including reasonable attorneys’ fees) which the
Schering Indemnified Party may incur, suffer or be required to pay resulting
from or arising in connection with, (a) the breach by ViroPharma of any
covenant, representation or warranty contained in this Agreement, (b) any
negligent act or omission, or willful misconduct of ViroPharma during the term
of this Option Agreement, or (c) the performance of the Initial Studies or any
other research and development activities during the term of this Option
Agreement related to the Compound and/or Products in the Field by or on behalf
of ViroPharma.

 

8.3       Conditions to indemnification. The obligations of the indemnifying
Party under Sections 8.1 and 8.2 are conditioned upon the delivery of written
notice to the indemnifying Party of any potential liability or claim for which
the indemnified Party will seek indemnification promptly after the indemnified
Party becomes aware of such potential liability or claim; provided that failure
to provide such notice shall not constitute a waiver of, or result in the loss
of, such Party’s right to indemnification under Section 8.1 or 8.2, as
appropriate, except to the extent that the indemnifying Party’s rights, and/or
its ability to defend against such liability or claim, are materially prejudiced
by such failure to notify. The indemnified Party, its employees and agents shall
cooperate fully with the indemnifying Party and its legal representatives in the
investigation of any action, claim or liability covered by this indemnification.
The indemnifying Party shall have the right to assume the defense of any suit or
claim related to the liability if it has assumed responsibility for the suit or
claim in writing. Notwithstanding the foregoing, if in the reasonable judgment
of the indemnified Party, such suit or claim involves an issue or matter which
could have a materially adverse effect on the business operations or assets of
the indemnified Party, the indemnified Party may waive its rights to indemnity
under this Agreement and control the defense or settlement thereof, but in no
event shall any such waiver be construed as a waiver of any indemnification
rights such Party may have at law or in equity. If the indemnifying Party
defends the suit or claim, the indemnified Party may participate in (but not
control) the defense thereof at its sole cost and expense.

 

8.4       Settlements. Neither Party may settle a claim or action related to a
liability or claim which is subject to indemnification hereunder without the
consent of the other Party, if such settlement would impose any monetary
obligation on the other Party or require the other Party to submit to an
injunction or otherwise limit the other Party’s rights under this Agreement,
which consent shall not be unreasonably withheld. Any payment made by a Party to
settle any such claim or action shall be at its own cost and expense.

 

14



--------------------------------------------------------------------------------

8.5       Limitation of Liability. With respect to any claim by one Party
against the other arising out of the performance or failure of performance of
the other Party under this Agreement, the Parties expressly agree that the
liability of such Party to the other Party for such breach shall be limited
under this Agreement or otherwise at law or equity to direct damages only and in
no event shall a Party be liable for any punitive, exemplary or consequential
damages, including lost profits.

 

9.     TERM/TERMINATION

 

9.1       Term and Expiration. The term of this Agreement shall commence on the
Effective Date and, unless terminated earlier pursuant to Section 9.2 or 9.3,
shall continue in full force and effect as follows:

 

  (a)   if Schering does not exercise the Option, this Agreement shall expire
upon expiration or termination of the Option Period; or

 

  (b)   if Schering does exercise the Option, this Agreement shall expire upon
the earlier of (i) expiration of the Negotiation Period, including as it may be
extended, or (ii) the effective date of the License Agreement.

 

9.2       Termination by Schering. Notwithstanding anything contained herein to
the contrary, Schering shall have the unilateral right to terminate this
Agreement, with or without cause, at any time by giving thirty (30) days advance
written notice to ViroPharma.

 

9.3       Termination for Cause. This Agreement may be terminated by written
notice by a Party at any time during the term of this Agreement as follows:

 

  (a)   Termination for Breach. If the other Party is in breach of its material
obligations hereunder by causes and reasons within its control and has not cured
such breach within sixty (60) calendar days, (fifteen (15) business days in the
case of a monetary breach) after written notice of the breach; or

 

  (b)   Termination for Insolvency. Upon the filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets for the benefit of creditors
by the other Party or in the event a receiver or custodian is appointed for such
Party’s business, or if a substantial portion of such Party’s business is
subject to attachment or similar process; provided, however, in the case of any
involuntary bankruptcy proceeding such right to terminate shall only become
effective if such proceeding is not dismissed within sixty (60) days after the
filing thereof. The Parties acknowledge and agree that the Option is and shall
otherwise be deemed to be, for purposes of Section 365(n) of the Bankruptcy
Code, a licenses of rights to “intellectual property” as defined under Section
101(52) of the Bankruptcy Code, and that Schering shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code.

 

15



--------------------------------------------------------------------------------

9.4       Effect of Termination. In the event that this Agreement expires or is
terminated, then all rights granted to Schering hereunder shall terminate and
revert to ViroPharma. In addition to the foregoing, in the event that Schering
terminates this Agreement pursuant to Section 9.3(a) because of a breach by
ViroPharma, ViroPharma shall return the Option Fee described in Section 4.1
within thirty (30) days of such termination, and such return of the Option Fee
and such termination shall be Schering’s sole and exclusive remedy for such
breach.

 

9.5       Accrued Rights/Surviving Terms. Expiration or termination of this
Agreement shall not release either Party from any obligation accruing prior to
or upon such expiration or termination. In addition, the following provisions
shall survive expiration or termination of this Agreement: Sections 4.2, 6.1,
9.4 and 9.5, and Articles 5, 7, 8, 10 and 12; provided that such provisions
shall not survive in the event that the Parties execute and enter into the
License Agreement.

 

10.    ASSIGNABILITY

 

This Agreement may not be assigned or otherwise transferred by either Party
without the prior written consent of the other Party. The foregoing
notwithstanding, either Party may, without the other Party’s consent, assign its
rights and obligations under this Agreement, (a) to any Affiliate, or (b) in
connection with a merger, consolidation or sale of substantially all of its
assets pertaining to this Agreement to an unrelated Third Party, provided,
however, that the assigning Party’s rights and obligations under this Agreement
shall be assumed by its successor in interest in any such transaction and shall
not be transferred separate from all or substantially all of its other business
assets relating to the subject matter hereof, including those business assets
that are the subject of this Agreement. Any purported assignment in violation of
this Section 10.1 shall be void. Any permitted assignee shall assume all
obligations of its assignor under this Agreement.

 

11.    ARBITRATION OF LICENSE TERMS

 

11.1       Selection of License Term Panel. Within ten (10) business days of the
expiration of the fifteen (15) day period provided for in Section 2.5(b) of this
Option Agreement, each Party shall appoint an independent expert, knowledgeable
about pharmaceutical licensing terms, to serve on the License Agreement
arbitration panel (the “License Term Panel”). The two independent experts so
appointed by the Parties, shall, within ten (10) business days thereafter,
appoint a neutral, similarly knowledgeable third independent expert. Such
neutral third independent expert shall serve as the chairperson of the License
Term Panel. Each of the members of the License Term Panel shall be required to
sign a secrecy agreement, acceptable in form to both Parties, with respect to
any information provided by either Party during the arbitration procedure.

 

11.2       Written Submissions. Within five (5) business days after the
chairperson of the License Term Panel is appointed, each Party shall submit to
each member of the License Term

 

16



--------------------------------------------------------------------------------

Panel, and to the other Party, a written statement setting forth the relevant
facts with respect to the Unresolved Terms, a single, complete proposed
resolution of the Unresolved Terms (the “Proposal”) and arguments supporting
such Party’s Proposal. The Proposal shall be limited to the Unresolved Terms and
terms potentially inconsistent with or resulting in a breach of the SaSy
Agreement only and shall not alter any of the other terms and conditions of the
License Agreement (including, without limitation, those set forth in Exhibit A)
except as such terms may be inconsistent with or resulting in a breach of the
SaSy Agreement.

 

11.3       Oral Arguments. Within five (5) business days after such written
statements are provided to the License Term Panel, the License Term Panel and
appropriate representatives of each Party shall meet so that the Parties can
present oral arguments to the License Term Panel, and the License Term Panel can
have the opportunity to ask questions of the Parties. The location of such
meeting shall be in New York, New York. Each Party shall have two (2) hours to
present its arguments to the License Term Panel and thirty (30) additional
minutes to rebut the arguments made by the other Party. The License Term Panel
shall designate which Party shall first present its oral argument to the License
Term Panel.

 

11.4       Arbitration Panel Decision. Within five (5) business days after such
meeting, the License Term Panel shall render a decision on the Dispute, which
decision shall be reduced to writing by the chairperson of the License Term
Panel and signed by each member of the License Term Panel, and which decision
shall ensure that the License Agreement resulting from such decisions would not
be inconsistent with and would not obligate a Party to perform actions or
omissions that would result in a breach of the SaSy Agreement. The chairperson
of the License Term Panel shall be responsible for immediately providing a copy
of the written decision to each Party. Such decision shall be binding with
respect to any Unresolved Terms under this Option Agreement.

 

11.5       Costs. Each Party shall be responsible for its own costs (including,
without limitation, reasonable attorneys fees) and expenses incurred in such
arbitration procedures and the cost of the License Term Panel shall be shared
equally by the Parties; provided, however, that if the License Term Panel
determines that the action of any Party was arbitrary, frivolous or in bad
faith, the License Term Panel may award such costs and expenses to the
prevailing Party.

 

11.6       Confidentiality. The arbitration proceeding shall be confidential
and, except as required by law, neither Party shall make (or instruct the
License Term Panel to make) any public announcement with respect to the
proceedings or decision of the License Term Panel without the prior written
consent of the other Party. The existence of any dispute submitted to
arbitration, and the award of the License Term Panel, shall be kept in
confidence by the Parties and the License Term Panel, except as required in
connection with the enforcement of such award or as otherwise required by
applicable law. Notwithstanding the foregoing, ViroPharma shall be permitted to
file the final terms of the License Agreement with the SEC, and such filing and
disclosure shall not be considered a breach of this Option agreement or of the
License Agreement.

 

17



--------------------------------------------------------------------------------

11.7       Jurisdiction. For the purposes of these arbitration provisions, the
Parties acknowledge their diversity and agree to accept the jurisdiction of the
Federal District Courts in New York, New York for the purposes of enforcing the
result of arbitration under this Article 11.

 

11.8       Application. The procedures specified herein shall be the sole and
exclusive procedures for the resolution of Unresolved Terms.

 

12.    MISCELLANEOUS

 

12.1       Independent Contractors. It is expressly agreed that ViroPharma and
Schering are independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency. Neither
ViroPharma nor Schering shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior consent of the other Party to do so.

 

12.2       Notices. Any notices, invoices and communications hereunder shall be
deemed made (a) five (5) business days after having been sent by registered or
certified mail, postage prepaid, (b) one (1) business day after having been sent
by overnight mail, with signed, confirmed receipt, (c) on the day of hand
delivery, or (d) on the day of facsimile transmission, upon confirmation of
receipt, if addressed to the Party to receive such notice, invoice or
communication at the addresses given below, or such other address as may
hereafter be designated by notice in writing.

 

If to ViroPharma:

 

  ViroPharma Incorporated

  405 Eagleview Boulevard

  Exton, Pennsylvania 19341

  Attention: General Counsel

  Fax – 610-458-7380

 

If to Schering:

 

  Schering Corporation

  2000 Galloping Hill Road

  Kenilworth, New Jersey 07032

  Attention: Vice President, Business Development

  Fax—(908) 298-7366

 

  cc: Law Department – Senior Legal Director, Licensing

  Fax—(908) 298-2739

 

12.3       Entire Agreement. This Agreement, together with the exhibits hereto,
contains the entire understanding of the Parties with respect to the subject
matter hereof. All previous agreements are superseded hereby and all express or
implied agreements and understandings, either oral or written, heretofore made
are expressly merged in and made a part of this

 

18



--------------------------------------------------------------------------------

Agreement. This Agreement may be amended, or any term hereof modified, only by a
written instrument duly executed by authorized representatives of both Parties
hereto.

 

12.4      Dispute Resolution. This Section 12.4 shall not apply to disputes
otherwise subject to Section 2.5(a).

 

  (a)   Cooperation. In the event that a dispute or disagreement arises between
the Parties with respect to an issue relating to this Agreement or the Parties’
performance hereunder, then upon written notice to the other Party, authorized
representatives of Schering and ViroPharma shall promptly meet and use good
faith efforts to reach agreement on resolution of the issue (the “Dispute”). In
the event the that such representatives of Schering and ViroPharma are unable to
reach agreement on the Dispute in such meeting, then either Party shall have the
right to submit the Dispute to binding arbitration in accordance with the
provisions of Section 12.4(b) by providing written notice to the other Party
within two (2) weeks after such meeting.

 

  (b)   Arbitration. All Disputes arising in connection with this Agreement
which cannot be resolved by the Parties shall be finally settled under the
Commercial Arbitration Rules of the American Arbitration Association then in
effect, as modified by the provisions set forth in Exhibit B.

 

12.5      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
choice of laws provisions thereof.

 

12.6      Descriptive Headings. The captions to the several Articles and
Sections hereof are not a part of this Agreement, and are merely guides or
labels to assist in locating and reading the several Articles and Sections
hereof.

 

12.7      Counterparts. This Agreement shall become binding when any one or more
counterparts hereof, individually or taken together, shall bear the signatures
(including by facsimile) of each of the Parties hereto. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

12.8      Force Majeure. Failure of any Party to perform its obligations under
this Agreement (except the obligation to make payments when properly due) shall
not subject such Party to any liability or place them in breach of any term or
condition of this Agreement if such failure is caused by any cause beyond the
reasonable control of such non-performing Party, including without limitation,
acts of God, fire, explosion, flood, drought, war, riot, terrorism, sabotage,
embargo, strikes or other labor trouble, failure in whole or in part of
suppliers to deliver on schedule materials, equipment or machinery, interruption
of or delay in transportation, a national health emergency or compliance with
any order or regulation of any government entity acting with color of right,
provided, however, that the Party affected shall promptly notify the other Party
of the condition constituting force majeure as defined herein and shall exert

 

19



--------------------------------------------------------------------------------

reasonable efforts to eliminate, cure and overcome any such causes and to resume
performance of its obligations with all possible speed. If a condition
constituting force majeure as defined herein exists for more than thirty (30)
consecutive days, the Parties shall meet to negotiate a mutually satisfactory
solution to the problem, if practicable.

 

12.9      Severability. If any provision of this Agreement is declared illegal,
invalid or unenforceable by a court having competent jurisdiction, it is
mutually agreed that this Agreement shall endure except for the part declared
invalid or unenforceable by order of such court, provided, however, that in the
event that the terms and conditions of this Agreement are materially altered,
the Parties shall, in good faith, renegotiate the terms and conditions of this
Agreement to reasonably substitute such invalid or unenforceable provision in
light of the intent of this Agreement.

 

12.10      Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States of America which may be imposed upon or related to ViroPharma or Schering
from time to time by the government of the United States of America.
Furthermore, Schering agrees that it will not export, directly or indirectly,
any technical information acquired from ViroPharma under this Agreement or any
products using such technical information to any country for which the United
States government or any agency thereof at the time of export requires an export
license or other governmental approval, without first obtaining the written
consent to do so from the Department of Commerce or other agency of the United
States government when required by an applicable statute or regulation.

 

12.11      Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute and deliver this Agreement as of the last date set forth below.

 

 

 

SCHERING CORPORATION

                          VIROPHARMA INCORPORATED

By:

  /S/     MICHAEL J. DUBOIS                           By:   /S/     MICHEL DE
ROSEN    

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

Name:

  Michael J. DuBois                           Name:   Michel de Rosen    

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

Title:

  Senior Vice President                           Title:   President & CEO    

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

Date:

  November 25, 2003                           Date:   November 25, 2003    

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

 

 

20



--------------------------------------------------------------------------------

EXHIBIT A

 

 

Basic Terms of License Agreement

 

The Parties have agreed that the following terms and conditions shall be
included in and form the basis for the License Agreement. However, the terms and
conditions set forth in this Exhibit A will not become effective unless and
until Schering has exercised the Option and the Parties have executed the
License Agreement.

 

A-1   Definitions. Capitalized terms used in the License Agreement, whether used
in the singular or plural, shall have the respective meanings set forth in the
Option Agreement or in this Article A-1.

 

A-1.1   “FDA” shall mean the United States Food and Drug Administration or any
successor agency thereto.

 

A-1.2   “First Commercial Sale” shall mean, with respect to the Product in a
given country in the Territory, the first sale by Schering or its Affiliates to
any Third Party (which is not an Affiliate or sublicensee) of such Product
following regulatory approval to market and sell such Product in such country
for an indication in the Field.

 

A-1.3   “License Effective Date” shall mean the effective date of the License
Agreement incorporating the terms set forth in this Exhibit A.

 

A-1.4   “Net Sales” shall mean the invoiced sales of Products in the Territory
by Schering and its Affiliates to unaffiliated Third Parties (exclusive of
intercompany transfers or inter-company sales), after deducting:

 

  (a)   customary trade discounts, reasonable quantity and cash discounts,
and/or rebates (including without limitation, chargebacks, trade rebates,
managed care rebates, government rebates and other reasonable and customary
discounts, allowances, credits and rebates);

 

  (b)   allowances or credits to customers on account of rejection or return of
Products or on account of retroactive price reductions affecting Products;

 

  (c)   freight and insurance; and

 

  (d)   value added, sales, use or turnover taxes, and excise taxes or customs
duties or local charges or taxes, included in the invoiced amount.

 

A-1.5   “Schering Subsidiary” shall mean an Affiliate of Schering that is
directly or indirectly one hundred percent (100%) owned or controlled by
Schering-Plough Corporation (the corporate parent of Schering).

 

i



--------------------------------------------------------------------------------

A-1.6   “Trademarks” shall mean any and all trademarks in the Territory for use
in connection with the marketing and sale of the Products in the Field which are
owned or controlled by ViroPharma, including, without limitation, any such
trademarks licensed to ViroPharma under the SaSy Agreement.

 

A-1.7   “Valid Claim” shall mean a composition of matter claim, or method of use
claim (or its equivalent) of an issued and unexpired patent in a country in the
Territory which covers the Compound, is included within the Patent Rights, that
provides market exclusivity (as defined below) as to the Product, that absent
the license provided hereunder would be infringed by Schering’s marketing,
distribution or sale of Compound or Product in such country of the Territory,
and which (i) has not been revoked or held unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal; or (ii) has not
been abandoned, disclaimed, or admitted to be invalid or unenforceable through
reissue or disclaimer or otherwise. Market exclusivity means that sales of all
Product by Schering or its Affiliates in a country in the Territory (“Schering
Sales”) constitute more than ******* by volume of the sum of Schering Sales and
all sales of Product by entities other than Schering or its Affiliates in such
country.

 

A-2.  LICENSE

 

A-2.1   License Grant. ViroPharma hereby grants to Schering and/or its
designated Affiliate(s) an exclusive (even as to ViroPharma) license under the
Patent Rights and Know-How (including, without limitation, the Patent Rights and
Know-How licensed to ViroPharma under the SaSy Agreement) in the Field in the
Territory to make, have made, use, import and export, offer for sale and sell
the Compound and the Products. In the case of Patent Rights and Know-How
licensed to ViroPharma pursuant to the SaSy Agreement, the license to Schering
shall be limited at any time during the term of this Agreement to only those
rights received by ViroPharma under the SaSy Agreement (including as it may be
amended), as such rights exist at such time. Upon designating any of its
Affiliates that is not also a Schering Subsidiary to receive a license under
this Section A-2.1, Schering shall notify ViroPharma in writing of such
designation, and ViroPharma shall have the right to provide such information to
Sanofi-Synthelabo. For the sake of clarity, in the case of Patent Rights and
Know-How licensed to ViroPharma pursuant to the SaSy Agreement, the sublicense
to Schering shall be to the full extent of the rights licensed to ViroPharma,
and ViroPharma shall not reduce such extent by its acts or omissions without the
prior written consent of Schering.

 

A-2.2   Trademark License. ViroPharma hereby grants to Schering and/or its
designated Affiliate(s) an exclusive (even as to ViroPharma) license under the
Trademarks in the Territory to make, have made, use, import and export, offer
for sale and sell the Products in the Field. The license granted under this
Section A-2.2 includes an exclusive sub-license to all of the corresponding
rights and licenses granted to ViroPharma in the Field in the Territory under
the SaSy Agreement with respect to the Products, but is limited at any time
during the term of this Agreement to only those rights received by ViroPharma
under the SaSy Agreement (including as it may be amended), as such rights exist
at such time. Upon designating any of its Affiliates to receive a license under
this Section A-2.2, Schering shall notify Sanofi-Synthelabo in writing of

 

ii



--------------------------------------------------------------------------------

such designation. For the sake of clarity, in the case of Trademarks licensed to
ViroPharma pursuant to the SaSy Agreement, the sublicense to Schering shall be
to the full extent of the rights licensed to ViroPharma, and ViroPharma shall
not reduce such extent by its acts or omissions without the prior written
consent of Schering.

 

A-2.3   Sublicenses. The licenses granted to Schering under Sections A-2.1 and
A-2.2 shall include the limited right to grant sublicenses to Third Parties
contracted by Schering or its Affiliates to perform services in connection with
the development and/or commercialization of the Products in the Field in the
Territory, but in the case of Patent Rights and Know-How licensed to ViroPharma
pursuant to the SaSy Agreement, and sublicensed to Schering under Section A-2.1
or A-2.2, Schering’s right to sublicense shall be limited at any time during the
term of this Agreement to only those rights received by ViroPharma under the
SaSy Agreement (including as it may be amended), as such rights exist at such
time, and shall be subject to the prior consent of Sanofi-Synthelabo. Any such
sublicenses shall be granted solely for the purpose of, and only to the extent
necessary to, enable such contractors to perform the relevant services for
Schering, shall be consistent with the terms and conditions of the License
Agreement and the SaSy Agreement, and shall not include any right to grant
further sublicenses. Except as expressly provided for in this Section A-2.3,
Schering shall have no right to grant sublicenses under this License Agreement.
Nothing in this Agreement shall prevent Schering from contracting with Third
Parties to assist in the development or commercialization of Compound and
Products in the Territory in the Field to the extent that the activities of such
Third Parties do not require a sublicense under Patent Right, Know-How or
Trademarks. For the sake of clarity, in the case of Patent Rights and Know-How
licensed to ViroPharma pursuant to the SaSy Agreement, the sublicense to
Schering shall be to the full extent of the rights licensed to ViroPharma, and
ViroPharma shall not reduce such extent by its acts or omissions without the
prior written consent of Schering.

 

A-2.4   Rights Outside the Field.

 

ViroPharma shall not develop or commercialize, or grant or convey to any third
party any rights to develop or commercialize, the Compound and/or Products for
use outside the Field without the prior written consent of Schering. Any such
written consent granted by Schering shall include the terms under which such
development or commercialization may proceed.

 

  (a)   Evaluation of LTI. During the ******* period immediately after the
License Effective Date (the “Evaluation Period”) the Parties shall meet to
discuss whether or not ViroPharma should be permitted to proceed with the
development and commercialization of the Compound and Products in the Territory
for the prevention or treatment of certain life-threatening disease or
conditions caused by picornaviruses, which may include, without limitation, the
ViroPharma Compassionate Use Indications (the “Life Threatening Indications” or
“LTI”). Such discussions shall include, without limitation, consulting with the
FDA and/or other regulatory authorities in the Territory to assess the risk that
such development and/or commercialization activities would be relevant to and/or
could raise issues with respect to, or otherwise adversely affect, the Compound
and/or

 

iii



--------------------------------------------------------------------------------

Products being developed and commercialized by Schering in the Field under the
License Agreement. On or before the expiration of the Evaluation Period,
Schering shall determine, based upon the discussions and risk assessment
conducted by the Parties, whether or not the continued development and
subsequent commercialization of the Compound and/or Products for LTI presents an
unacceptable risk to the development and/or commercialization of the Compound
and/or Products in the Field. Schering shall notify ViroPharma in writing of
such determination on or before the expiration of the Evaluation Period.

 

  (b)   Decision on LTI. If Schering notifies ViroPharma that the risk to the
Compound and/or the Products in the Field is unacceptable, then effective on the
date of such notice to ViroPharma (the “Notice Date”), the Field shall be
expanded to mean (i) any and all indications involving the treatment or
prevention of picornavirus infections (including, without limitation, the common
cold and LTI), and (ii) any Other Indications (as defined in the SaSy Agreement)
to which ViroPharma obtains rights pursuant to the SaSy Agreement (the “Expanded
Field”), and all references in the License Agreement to the “Field” shall
thereafter mean the Expanded Field; provided that Schering’s rights shall be
subject to Section 2.4(c). In such event, on or immediately after the Notice
Date, ViroPharma shall discontinue all efforts to develop and/or commercialize
the Compound and/or Products in the Expanded Field and terminate any discussions
or interactions with third parties with regard to possible licenses or other
business transactions related thereto; provided, however, that ViroPharma’s
compassionate use programs for the Compound and/or Products shall be governed by
and subject to Section A-3.3.

 

  (c)   Restriction on Schering Activity. If the Field is expanded pursuant to
Section 2.4(b), Schering covenants to ViroPharma that notwithstanding anything
in the License Agreement to the contrary it shall not at any time during the
term of the License Agreement undertake any actions to develop or commercialize,
or to license any third party to develop or commercialize, the Compound and/or
the Products in the Territory for any indications within the Expanded Field
other than for the treatment or prevention of the common cold, without the prior
written consent of ViroPharma, which consent may withheld by ViroPharma in its
sole discretion and shall be subject to the Parties reaching agreement on the
terms for development and commercialization of such other indications.

 

  (d)   Effecting License. Notwithstanding the exclusive licenses granted to
Schering by ViroPharma pursuant to Article 2, Schering grants to ViroPharma a
limited license under the Patent Rights, Know-How and Trademarks in the
Territory to make, have made, use, import and export, offer for sale and sell
the Compound and the Products solely as permitted under Section A-3.3. The
licenses granted to ViroPharma under this

 

iv



--------------------------------------------------------------------------------

Section A-2.4(d) shall include the limited right to grant sublicenses to Third
Parties contracted by ViroPharma or its Affiliates to perform services in
connection with the development and/or commercialization of the Products in the
Field in the Territory as permitted under Section A-3.3. Any such sublicenses
shall be granted solely for the purpose of, and only to the extent necessary to,
enable such contractors to perform the relevant services for ViroPharma, shall
be consistent with the terms and conditions of the License Agreement and the
SaSy Agreement, and shall not include any right to grant further sublicenses.

 

A-2.5   Non-Compete. Effective as of the License Effective Date, Schering and
its Affiliates shall not commercially market or manufacture for commercial
marketing, directly or indirectly, any Competing Product in the Territory, where
the term “Competing Product” shall mean any pharmaceutical product for the
treatment or prevention in human beings of the common cold which has as its
primary mechanism of action the direct and specific inhibition of picornavirus,
and that is not a Product. The non-compete obligations set forth in this Section
A-2.5 shall expire upon the last to occur of: (i) the date that is *******
before the expected expiration of the last to expire Patent Rights in the United
States having at least one Valid Claim that is a composition-of-matter claim to
the Compound (including as such patent expiration date may be extended); or (ii)
the date that is ******* after the First Commercial Sale of the Product in the
United States. If ViroPharma terminates the License Agreement because of the
breach of a material term of the License Agreement by Schering, or if Schering
terminates the License Agreement pursuant to a unilateral termination right
permitted to be exercised without cause (as defined below) and provided that
there are Patent Rights in the United States having at least one Valid Claim
that is a composition-of matter claim to the Compound, then the non-compete
obligations set forth in this Section A-2.5 shall survive such termination until
the earlier of: (a) the ******* anniversary of the termination of the License
Agreement, or (b) the expiration of the period described in the preceding
sentence. If Schering terminates the License Agreement because of the breach of
a material term of the License Agreement by ViroPharma, then the non-compete
obligations set forth in this Section A-2.5 shall terminate upon termination of
the License Agreement. A “unilateral termination right permitted to be exercised
without cause” means a right to terminate the License Agreement after a
specified notice period without the provision of any reason or explanation.

 

A-3  DEVELOPMENT

 

A-3.1   Transfer of Responsibility. Effective as of the License Effective Date,
Schering shall assume responsibility for, and shall have sole decision-making
authority with respect to the development of the Compound and the Products in
the Field in the Territory at Schering’s sole expense; provided that ViroPharma
shall remain solely responsible for any costs related to the Initial Studies.
This shall include, without limitation, any and all additional clinical studies,
toxicological studies and other development activities necessary to prepare and
final NDAs for the Products in the Field in each country in the Territory.
Schering shall also be responsible for preparation, filing and maintenance of
all NDAs for the Products in the Field in the Territory. Schering shall use
commercially reasonable efforts to perform its obligations with respect to the

 

v



--------------------------------------------------------------------------------

development of the Products in the Field in the Territory, which efforts shall
be comparable to the efforts Schering extends with respect to its other products
at a similar stage of development having substantially similar commercial
potential and value.

 

A-3.2   Cooperation by ViroPharma. On or promptly after the License Effective
Date, ViroPharma shall transfer to Schering or its designated Affiliate all INDs
for the Compound and/or the Products in the Field in the Territory. In addition,
promptly after the License Effective Date ViroPharma shall, upon request,
transfer to Schering any additional Know-How in the Field not previously
provided to Schering. ViroPharma shall, upon reasonable request, provide advice
and consulting services to Schering on performance of all such development
activities for the Products, and shall provide Schering with access to documents
and records of ViroPharma (during normal business hours) as is reasonably
necessary to enable Schering to perform such development activities in a timely
manner. ViroPharma shall bill Schering for the time spent by ViroPharma
employees in excess of two hundred (200) hours annually in providing such
advice, consulting services or access at rates to be agreed to by the Parties.

 

A-3.3   Compassionate Use Programs. ViroPharma shall not make Compounds or
Products available under its compassionate use programs, or initiate any new
compassionate use programs, in the Territory for any indications other than the
ViroPharma Compassionate Use Indications, without Schering’s prior written
approval. In addition, Schering shall have the right, exercisable at its sole
discretion at any time during the term of the License Agreement, to instruct
ViroPharma to discontinue its compassionate use programs and/or to assume
control over all of ViroPharma’s compassionate use programs in the Territory
under which patients are being provided access to the Compound and/or Products.
Schering shall notify ViroPharma in writing in the event that Schering decides
to exercise its right to terminate or take control of such compassionate use
programs. Promptly following such notice, ViroPharma shall fully cooperate with
Schering and otherwise undertake any actions reasonably requested by Schering to
terminate or to transfer control over the compassionate use programs to Schering
or its designated Affiliate.

 

A-4  COMMERCIALIZATION

 

A-4.1   Diligence. Except as limited by Section A-2.4(c), effective as of the
License Effective Date, Schering and its Affiliates shall, at Schering’s
expense, use commercially reasonable efforts to obtain regulatory approval for
and to commercialize the Product(s) in the Field in the Territory for such
indications as Schering determines are desirable. The Parties acknowledge and
agree that all business decisions including, without limitation, decisions
relating to Schering’s research, development, registration, manufacture, sale,
commercialization, design, pricing, distribution, marketing and promotion of
Products covered under this Agreement, shall be within the sole discretion of
Schering. Accordingly, Schering shall be responsible, at its cost and expense,
and in its sole judgment, for all activities that are necessary to obtain
regulatory approval for the Product and any post-approval studies required as a
condition of obtaining any regulatory approval for the Product in the Field in
the Territory. Schering shall also be responsible, at its cost and expense, and
in its sole judgment, for determining the appropriate regulatory strategy for
obtaining and maintaining all regulatory

 

vi



--------------------------------------------------------------------------------

approvals and for obtaining and maintaining any pricing and reimbursement
approvals required for the sale of the Products in the Field in the Territory.
Schering shall own all data arising out of any and all studies performed by or
on behalf of Schering under this License Agreement. Each regulatory approval and
each pricing and reimbursement approval shall be owned by and held in the name
of Schering or its’ designated Affiliate. ViroPharma acknowledges that Schering
is in the business of developing, manufacturing and selling pharmaceutical
products and nothing in this Agreement shall be construed as restricting such
business or imposing on Schering the duty to market and/or sell and exploit
Compound or Products for which royalties are payable hereunder to the exclusion
of, or in preference to, any other product, or in any way other than in
accordance with its normal commercial practices.

 

A-4.2  Excused Performance. Schering’s obligations under Section A-4.1 with
respect to Products are expressly conditioned upon the continuing absence of any
adverse condition or event that reasonably warrants a delay in the development
or commercialization of the Compound and/or Product including, but not limited
to, an adverse condition or event relating to the safety or efficacy of the
Compound and/or Product, or unfavorable labeling, pricing or pricing
reimbursement approvals, or lack of regulatory approval, and the obligation of
Schering to develop or market any such Compound and/or Product shall be delayed
or suspended so long as in Schering’s reasonable opinion any such condition or
event exists.

 

A-4.3  Diligence failure. If in ViroPharma’s reasonable opinion, Schering fails
to comply with any of its diligence obligations under Section A-4.1, then
ViroPharma shall have the right to give Schering written notice thereof stating
in reasonable detail the particular failure(s). Schering shall have a period of
thirty (30) days from the receipt of such notice to correct the failure or, in
the event that the failure cannot be reasonably cured within a thirty (30) day
period, then Schering shall initiate actions reasonably expected to cure the
failure within thirty (30) days of receiving notice and shall thereafter
diligently pursue such actions to cure the failure (even if requiring longer
than the thirty (30) days specified in Section A-4.3). In the event of a dispute
as to whether or not Schering has failed to exercise due diligence under Section
A-4.1 or whether Schering is diligently pursuing actions reasonably expected to
cure such failure under this Section A-4.3, such dispute shall be resolved
through binding arbitration in accordance with Article             . If Schering
does not cure such failure, or otherwise discontinues the reasonably diligent
development or commercialization of Product in the Territory, the License
Agreement shall be terminated.

 

A-4.4  Use of Data by Sanofi-Synthelabo. Notwithstanding any other provision of
the License Agreement, Schering grants to Sanofi-Synthelabo, directly, and
through ViroPharma, the exclusive right to use all information and data
developed under this License Agreement for applying for registrations of Product
outside the Territory. The rights granted under this Section A-4.4 shall be
subject to the payment of royalties to Schering under Section A-6.11, and may be
terminated by Schering on thirty (30) days notice of any uncured breach of
Section A-6.11.

 

A-4.5  License of Inventions to Sanofi-Synthelabo. Notwithstanding any other
provision of the License Agreement, Schering grants to Sanofi-Synthelabo,
directly, and through ViroPharma, the exclusive unrestricted right outside the
Territory, to make, have made, use, market and sell products containing
inventions and discoveries relating to the Compound and/or

 

vii



--------------------------------------------------------------------------------

the Product developed under the License Agreement, including, without
limitation, inventions and discoveries relating to the manufacture of Compound
and/or Product developed under the License Agreement. The rights granted under
this Section A-4.5 shall be subject to the payment of royalties to Schering
under Section A-6.11, and may be terminated on thirty (30) days notice of any
uncured breach of Section A-6.11.

 

A-4.6  Reporting. Beginning on the License Effective Date, Schering shall
provide ViroPharma with semi-annual reports summarizing the status and progress
of the research and development activities (including the status of any
applications for regulatory approval) for the Product.

 

A-5.  MANUFACTURE AND SUPPLY OF PRODUCTS

 

A-5.1  Technology Transfer. On or promptly after the License Effective Date,
ViroPharma shall arrange for a complete technology transfer to Schering or its
designated Affiliate of all available data and information related to the
manufacture of the Compound and the Product. This technology transfer shall
encompass data and information related to the processes and procedures for the
manufacture, testing, handling, storage, formulation and packaging of the bulk
active Compound and the finished Products, as well as the specifications and
release testing for the Compound and Products and complete copies of the CMC
sections for all of ViroPharma’s INDs for the Compound and/or Products.
ViroPharma shall provide Schering with samples of all available reference
standards for the Compound and Products, including any known impurities and/or
metabolites. ViroPharma shall also, upon request by Schering, make available
personnel of ViroPharma or its Third Party manufacturing contractors involved
with the manufacture of the Compound and/or Product as reasonably necessary to
advise and assist Schering or its designated Affiliate in the technology
transfer, and the start-up and validation of the manufacturing process for the
Compound and/or Products. Such access to personnel shall be during normal
business hours and Schering shall pay ViroPharma for the reasonable travel costs
and other out-of-pocket expenses incurred by such personnel, as well as a
reasonable hourly rate to be agreed to by the Parties for the time of such
personnel in excess of ******* annually, at Schering’s request in providing such
advice and assistance. Following the successful completion of the technology
transfer provided for under this Section A-5.1, Schering (or its designated
Affiliate or Third Party contractor) shall be responsible for the manufacture of
all of Schering’s requirements for supplies of the Compound and the Product for
the Territory in excess of the initial supplies to be provided by ViroPharma
under Section A-5.2.

 

A-5.2  Initial Supplies of Compound. On or promptly after the License Effective
Date ViroPharma shall provide to Schering ******* kilograms of bulk active
Compound. ViroPharma shall ship the Compound FCA (Incoterms 2000) to a facility
to be designated in writing by Schering. ViroPharma shall include with such
shipment a certificate of analysis for each batch of the Compound certifying
that it was manufactured in accordance with current Good Manufacturing Practices
and meets the specifications for the Compound (as set forth in ViroPharma’s IND
for the Compound). Upon receipt, Schering shall inspect the Compound and shall
notify ViroPharma of any batch(es) of the Compound that Schering determines do
not meet the specifications within five (5) business days after the later of:
(a) receipt of the batch, or (b)

 

viii



--------------------------------------------------------------------------------

completion of the technology transfer described in Section A-5.1 reasonably
necessary to make such determination.

 

A-5.3  Cost of Initial Supplies. In consideration for the supply of bulk active
Compound to be provided by ViroPharma pursuant to Section A-5.2, Schering shall
pay to ViroPharma ******* within ******* after receipt of the bulk active
Compound pursuant to Section A-5.1. To the extent that any batch(es) of such
Compound are determined by the Parties not to meet specifications, the amount
payable to ViroPharma under this Section A-5.3 shall be reduced by the pro-rata
percentage of such amount attributable to the non-conforming batch(es).

 

A-5.4  Compliant Manufacture. Schering covenants that Product will be
manufactured complying with its specifications, in accordance with existing
production and control requirements, for pharmaceutical products and with
current laws, rules and regulations applicable to drug substances in the
Territory, including, but not limited to Good Manufacturing Practices. Schering
shall identify to Sanofi-Synthelabo and ViroPharma each manufacturing facility
used for the production or packaging of Compound and Product. Schering shall
provide Sanofi-Synthelabo with access during normal business hours and upon
reasonable prior written request, to have an observer inspect any manufacturing
facility used for the production or packaging of Compound and Product, and to
examine all technical records related to the manufacture of Compound and/or
Product, and shall provide Sanofi-Synthelabo with reasonable samples of Compound
and Product upon request. Schering shall promptly notify Sanofi-Synthelabo and
ViroPharma of any inspections related to the Compound or Products by the
relevant government agencies having competent jurisdiction, and shall promptly
inform Sanofi-Synthelabo and ViroPharma about any material observations related
to the Compound or Product. Schering shall notify Sanofi-Synthelabo and
ViroPharma of any remarks which may have been made by government inspectors
during their visit to any facilities involved in the manufacture of Product, and
on any appropriate actions taken in response hereto. Schering shall immediately
notify Sanofi-Synthelabo and ViroPharma in writing as soon as it becomes aware
of any defect or condition that may render a Compound or Product subject to
recall or product correction pursuant to any country’s law, rules and
regulations. Schering shall share with Sanofi-Synthelabo and ViroPharma all data
on Compound or Product complaints including but not limited to, complaints or
information regarding performance and/or allegations or reports of any adverse
effects on a patient from use of Product or Compound, in accordance with an
adverse events protocol to be agreed upon by the Parties. Schering shall notify
Sanofi-Synthelabo and ViroPharma of any steps taken by Schering with the
regulatory authorities in the Territory in order to change, alter or modify the
preparation and formulation of Product. At the request of Sanofi-Synthelabo,
Schering shall enter into good-faith negotiations to supply Compound and/or
Product to Sanofi-Synthelabo, but Schering shall have no obligation to
manufacture or supply any quantities of Compound and/or Products to ViroPharma
or any third party, including without limitation Sanofi-Synthelabo.

 

A-5.5  Trademark Usage. Each package of Product shall include the wording “Under
license from SANOFI-SYNTHELABO”, or such other statement that Sanofi-Synthelabo
may reasonably request, including without limitation references to patent
numbers, provided that such wording otherwise complies with all applicable laws
and regulatory requirements for such labeling. To the extent that Schering uses
the Trademarks in connection with the development,

 

ix



--------------------------------------------------------------------------------

manufacture or sale of the Compound and/or Products in the Territory, Schering
shall conform to Trademark usage guidelines provided by Sanofi-Synthelabo, and
shall submit at Sanofi-Synthelabo’s request, to be made no more than two times
each year, samples of packaging and promotional material bearing Trademarks, in
each case to the extent such Trademarks are owned by Sanofi-Synthelabo. In
addition, Schering shall have the right to register, maintain, defend and use
its own trademarks for the development, manufacture and commercialization of the
Compound and/or Products in the Field in the Territory (the “Schering
Trademarks”). The Schering Trademarks shall be owned by Schering and shall not
be subject to or within the scope of any rights granted under Sections A-4.4 or
A-4.5.

 

A-6.  PAYMENTS AND ROYALTIES

 

A-6.1   License Fee. In partial consideration for the licenses and other rights
to be granted to Schering and its Affiliates under the License Agreement,
Schering (or its designated Affiliate) shall pay a one-time license fee to
ViroPharma of ten million dollars ($10,000,000) within ******* days after the
License Effective Date.

 

A-6.2   Milestone Payments. Schering (or its designated Affiliate) shall pay to
ViroPharma the following milestone payments:

 

  (a)   ******* upon filing and acceptance by the FDA of an NDA for the Product;

 

  (b)   ******* upon approval by the FDA of an NDA for marketing and sale of the
Product in the United States for the treatment and/or prevention of the common
cold;

 

  (c)   ******* upon the first achievement of ******* in cumulative Net Sales of
the Products in the Territory; and

 

  (d)   ******* upon the first achievement of ******* in cumulative Net Sales of
the Products in the Territory.

 

Each of the foregoing milestone payments shall be payable once upon the first
occurrence of the relevant milestone event, and no additional payments shall be
due upon any repeated occurrence of such event. Schering shall notify ViroPharma
in writing within ******* after the first occurrence of each of the foregoing
milestone events and payment of the relevant milestone payment shall be due
within ******* days after such notice.

 

A-6.3   Royalty Payments. In partial consideration for the licenses and other
rights granted to Schering under the License Agreement, Schering shall pay to
ViroPharma the following royalties on Net Sales of Products in the Territory:

 

  (a)   a royalty of ******* of Net Sales for the licenses granted under the
Patent Rights (the “Patent Royalty”); and

 

x



--------------------------------------------------------------------------------

  (b)   a royalty of ******* of Net Sales for the licenses granted to Know-How
and Trademarks (the “Trademark Royalty”). For the sake of clarity, the Trademark
Royalty is payable in part for the right to exclude others from using the
Trademarks in the Territory and for the right to use the Know-How in support
regulatory approvals for the Product in the Territory. Consequently, the
Trademark Royalty shall be payable without regard to whether Schering itself
uses the Trademarks, for example, if Schering uses the Schering Trademarks, or
sells a generic form of the Product.

 

For purposes of clarity and avoidance of doubt, the Parties acknowledge and
agree that during any period of time where both Patent Royalties and Trademark
Royalties are payable on sales of a given Product in a country in the Territory,
both such royalties shall be due on Net Sales of the Product in such country
during such period such that Schering’s total royalty obligation with respect to
such sales during such period shall be ******* of Net Sales. None of the
foregoing royalties shall be due upon the sale or other transfer among Schering,
its Affiliates or permitted sublicensees, but in such cases the royalty shall be
due and calculated upon Schering’s or its Affiliates’ Net Sales to the first
independent Third Party. No royalties shall accrue on the disposition of Product
by Schering, its Affiliates or sublicensees as samples (promotion or otherwise),
as donations (for example, to non-profit institutions or government agencies for
a non-commercial purpose, or distribution free of charge under compassionate use
or indigent care programs), or for clinical studies, and such dispositions by
Schering shall not be included in the determination of Net Sales.

 

A-6.4   Duration of Royalty Obligations. Schering’s obligation to pay Patent
Royalties under Section A-6.3 shall begin with the First Commercial Sale of a
Product in the Territory and shall expire on a country-by-country and
product-by-product basis upon expiration of the last to expire of the Patent
Rights in the relevant country having at least one Valid Claim. Schering’s
obligation to pay Trademark Royalties under Section A-6.3 shall begin with the
First Commercial Sale of a Product in the Territory, shall survive the
expiration or termination of the License Agreement, and shall endure for so long
as Schering or its Affiliates sell Products in the Territory to unaffiliated
Third Parties, without regard to under which trademark or trademarks, if any,
Schering sells such Products. It is further acknowledged and agreed that
Schering’s obligation to pay the Trademark Royalty to ViroPharma pursuant to
Section A-6.3(b) shall not be affected or reduced in the event of any
expiration, lapse or invalidation of the Trademarks in the Territory. Schering
agrees that it shall not directly or indirectly initiate or undertake any legal
action to seek the termination, invalidation, revocation or any reduction of its
obligation to pay the Trademark Royalty to ViroPharma pursuant to Section
A-6.3(b) with respect to any sales of product in the Territory; provided,
however, that this provision shall not apply in the event of any termination of
the License Agreement by Schering due to the breach of a material term of the
License Agreement by ViroPharma.

 

A-6.5   Royalty Reporting/Payments. Following the First Commercial Sale of a
Product in the Territory, Schering shall within ******* days following the close
of each calendar quarter furnish to ViroPharma a written report for the calendar
quarter showing the Net Sales of Product(s) sold by Schering and/or its
Affiliates in the Territory during such calendar quarter and the royalties
payable under this Agreement for such calendar quarter. Simultaneously with the

 

xi



--------------------------------------------------------------------------------

submission of the written report, Schering shall pay to ViroPharma, for the
account of Schering or the applicable Affiliate, as the case may be, a sum equal
to the aggregate royalty due for such calendar quarter calculated in accordance
with this Agreement (and reconciled for any previous overpayments or
underpayments). Following the First Commercial Sale of Product, Schering shall
provide ViroPharma with semi-annual reports on Schering’s marketing activities
for Product.

 

A-6.6   Manner of Payment. The license fee, milestone payments and royalty
milestone payments to be made to ViroPharma under the License Agreement shall be
paid by bank wire transfer in immediately available funds to such bank account
as is designated in writing by ViroPharma from time to time. Royalties shall be
deemed payable by the entity making the Net Sales from the country in which
earned in local currency and subject to foreign exchange regulations then
prevailing. Royalty payments shall be made in United States dollars to the
extent that free conversions to United States dollars is permitted. The rate of
exchange to be used in any such conversion from the currency in the country
where such Net Sales are made shall be the rate of exchange used by Schering
Corporation for reporting such sales for United States financial statement
purposes. If, due to restrictions or prohibitions imposed by national or
international authority, payments cannot be made as aforesaid, the Parties shall
consult with a view to finding a prompt and acceptable solution, and Schering
will deal with such monies as ViroPharma may lawfully direct at no additional
out-of-pocket expense to Schering. Notwithstanding the foregoing, if royalties
in any country cannot be remitted to ViroPharma for any reason within six (6)
months after the end of the calendar quarter during which they are earned, then
Schering shall be obligated to deposit the royalties in a bank account in such
country in the name of ViroPharma.

 

A-6.7   Recordkeeping. Schering and its Affiliates shall keep complete and
accurate records in sufficient detail to enable the royalties payable hereunder
to be determined. Upon ******* prior written notice from ViroPharma, Schering
shall permit an independent certified public accounting firm of nationally
recognized standing selected by ViroPharma, at ViroPharma’s expense, to have
access during normal business hours to examine pertinent books and records of
Schering and/or its Affiliates as may be reasonably necessary to verify the
accuracy of the royalty reports hereunder. The examination shall be limited to
pertinent books and records for any year ending not more than ******* months
prior to the date of such request. An examination under this Section A-6.7 shall
not occur more than once in any calendar year. Schering may designate
competitively sensitive information, which such auditor may not disclose to
ViroPharma; provided, however, that such designation shall not encompass the
auditor’s conclusions. The accounting firm shall disclose to ViroPharma only
whether the royalty reports are correct or incorrect and the specific details
concerning any discrepancies. No other information shall be provided to
ViroPharma. All such accounting firms shall sign a confidentiality agreement (in
form and substance reasonably acceptable to Schering) as to any of Schering’s or
its Affiliate’s confidential information which they are provided, or to which
they have access, while conducting any audit pursuant to this Section A-6.7.
ViroPharma shall be permitted to share the results of any audit under this
Section A-6.7 with Sanofi-Synthelabo provided such results are subject to
appropriate confidential treatment by Sanofi-Synthelabo.

 

xii



--------------------------------------------------------------------------------

A-6.8   Underpayments/Overpayments. If upon completion of an audit pursuant to
Section A-6.7 the accounting firm concludes that additional royalties were owed
during the period audited, Schering shall pay the additional royalties within
thirty (30) days of the date ViroPharma delivers to Schering such accounting
firm’s written report so correctly concluding. If such underpayment exceeds
******* of the royalty correctly due ViroPharma then the fees charged by such
accounting firm for the work associated with the underpayment audit shall be
paid by Schering. Any overpayments by Schering will be credited against future
royalty obligations. In the event that Schering disagrees with the audit report
and the chief financial officers of Schering and ViroPharma (or their designees)
fail to resolve such disagreement, the dispute will be resolved through the
dispute resolution mechanism set forth in Article             . Upon the
expiration of ******* months following the end of any calendar year, the
calculation of royalties payable under this Agreement with respect to such year
shall be binding and conclusive upon the Parties, and the Parties shall be
released from any liability or accountability with respect to royalties for such
calendar year.

 

A-6.9   Withholding. If at any time, any jurisdiction in the Territory requires
the withholding of income taxes or other taxes imposed upon payments set forth
in this Article A-6, Schering shall make such withholding payments as required
and subtract such withholding payments from the relevant payments, or if
applicable, ViroPharma will promptly reimburse Schering or its designee(s) of
the amount of such payments, it being understood that such withholding taxes are
the obligation of ViroPharma. Schering shall provide ViroPharma with
documentation of such withholding and payment in a manner that is satisfactory
for purposes of the U.S. Internal Revenue Service. Any withholdings paid when
due hereunder shall be for the account of ViroPharma and shall not be included
in the calculation of Net Sales. Payments of withholding taxes made by Schering
pursuant to this Section A-6.9 will be made based upon financial information to
be provided to Schering by ViroPharma and, to the extent that such information
is incorrect or incomplete, ViroPharma shall be liable for any fine, assessment
or penalty, or any deficiency, imposed by any taxing authority for any
deficiency in the amount of any such withholding or the failure to make such
withholding payment. If Schering is required to pay any such deficiency, or any
such fine, assessment or penalty for any such deficiency, ViroPharma shall
promptly reimburse Schering for such payments, which shall not be included in
the calculation of Net Sales.

 

A-6.10   Third Party Royalties. The Parties acknowledge and agree that
ViroPharma shall be solely responsible at its expense for any licensee fee,
milestone payments, royalties or other compensation due and owing to any Third
Party in connection with intellectual property licenses necessary for the
manufacture, distribution, use and/or sale of the Compound or Formulation (as
defined below) by Schering or its Affiliates in the Field in the Territory,
including, without limitation, any payments due to Sanofi-Synthelabo under the
SaSy Agreement and/or any New Licenses (as defined below). In the event that the
Parties determine that any additional licenses under Third Party patents or
other intellectual property rights covering the Compound, the Formulation, or
the manufacture or use thereof, are required for the manufacture, distribution,
use and/or sale of the Compound or the Formulation by Schering or its Affiliates
in the Field in the Territory (“New Licenses”), the Parties shall meet to agree
on the appropriate scope of such New Licenses, and assign responsibilities
between the Parties for negotiating such New License with the Third Party. For
purposes of this Section A-6.10, “Formulation” shall mean a liquid for

 

xiii



--------------------------------------------------------------------------------

intranasal dosing for use in the Field containing as its active ingredient the
Compound, as well as *******.

 

A-6.11   Sanofi-Synthelabo Royalties. In consideration for the phase III
clinical studies and other development activities related to the Compound and/or
the Products to be performed by Schering pursuant to Article A-3 of this License
Agreement and the rights to be granted by Schering under Sections A-4.4 and
A-4.5, Schering shall be entitled to receive, and ViroPharma shall promptly pay
to Schering an amount equal to ******* of all royalties or other compensation
due from Sanofi-Synthelabo to ViroPharma in consideration for “Development Work”
(as defined in the SaSy Agreement), as provided in Sections 3.3 and Section
5.1(c) of the SaSy Agreement. The Parties may elect to offset any payments due
from ViroPharma under this Section A-6.11 against Schering’s payment obligations
under Section A-6.1, A-6.2 and A-6.3 of this License Agreement.

 

A-7.  CONSISTENCY AND COMPLIANCE WITH SASY AGREEMENT

 

A-7.1   General. If any provision of the License Agreement would be inconsistent
with, or result in a breach of the SaSy Agreement, the Parties will negotiate in
good faith and shall replace such provision with another provision that is
consistent with, and does not result in a breach of the SaSy Agreement.

 

A-7.2   Combination Products. Schering may not market a product that contains
two or more active ingredients, one of which is Compound, except as set forth in
the SaSy Agreement.

 

A-7.3   Disclosure of License Agreement. Notwithstanding any confidentiality
provisions in the License Agreement, Schering agrees to permit the disclosure of
the License Agreement to Sanofi-Synthelabo as required under the SaSy Agreement.

 

A-7.4   Regularization of License Agreement and SaSy Agreement. The Parties
shall work together to establish mutually acceptable practices and arrangements
with Sanofi-Synthelabo concerning:

 

  (a)   adverse event reporting, and specifically the use of forms and systems
consistent with those used by Schering;

 

  (b)   the maintenance of a global safety database for pleconaril;

 

  (c)   the ability of Schering to use contract manufacturers meeting
pre-determined standards to manufacture Product, without further approval of
Sanofi-Synthelabo; and

 

  (d)   the reciprocal disclosure between Sanofi-Synthelabo and Schering of
issues concerning the manufacture either of them or their sublicensees of
Product.

 

 

xiv



--------------------------------------------------------------------------------

A-8  REPRESENTATIONS AND WARRANTIES

 

A-8.1   ViroPharma Warranty and Covenant. ViroPharma warrants and covenants that
it will not amend the SaSy Agreement in any way that will reduce the scope of
Schering’s right existing as of the date of the License Agreement to make, have
made, use, import, export, offer for sale or sell Compound or Product in the
Field in the Territory, or otherwise adversely affect the rights granted to
Schering under this Agreement without Schering’s prior written consent.

 

A-9  INDEMNIFICATION

 

A-9.1   ViroPharma Indemnification. Except to the extent caused by Schering’s
negligence or willful misconduct and subject to enumerated limitations to be
agreed upon by the Parties, ViroPharma shall indemnify, defend and hold harmless
Schering, its Affiliates, and each of their employees, officers, directors and
agents (each, a “Schering Indemnified Party”) from and against any and all
liability, loss, damage, cost, and expense (including reasonable attorneys’
fees) which the Schering Indemnified Party may incur, suffer or be required to
pay resulting from or arising in connection with the claims made or that could
be made in the case Purdue Research Foundation v. Sanofi-Synthelabo, S.A., No.
03CV01924 (D.D.C. filed Sept. 16, 2003), but only to the extent that
Sanofi-Synthelabo indemnifies ViroPharma against such liability, loss, damage,
cost, and expense (including reasonable attorneys’ fees).

 

Additional Provisions:

 

The License Agreement will have additional customary terms and provisions
including, without limitation, those relating to (i) rights of termination and
the effects thereof, (ii) confidentiality and publication, (iii) patent
prosecution, maintenance and enforcement, (iv) representations and warranties of
each Party in addition to those described in Section A-8, (v) indemnification
provisions in addition to those described in Section A-9, (vi) dispute
resolution mechanisms and miscellaneous provisions relating to assignment,
governing law, export control, force majeure and notices.

 

 

xv



--------------------------------------------------------------------------------

Exhibit B

 

 

Arbitration Provisions

 

1.)     Within ten (10) business days after the receipt of the notice provided
for in Section 11.4(a) of this Agreement, each Party shall appoint an
independent expert, knowledgeable in the field concerning the Dispute (e.g., an
expert in the field of drug delivery and/or formulation technology), to serve on
the special arbitration panel (the “Panel”). The two independent experts so
appointed by the Parties, shall, within ten (10) business days thereafter,
appoint a neutral third independent expert, knowledgeable in the field
concerning the Dispute. Such neutral third independent expert shall serve as the
chairperson of the Panel. Each of the members of the Panel shall be required to
sign a secrecy agreement, acceptable in form to both Parties, with respect to
any information provided by either Party during the arbitration procedure.

 

2.)     Within five (5) business days after the chairperson of the Panel is
appointed, each Party shall submit to each member of the Panel, and to the other
Party, a written statement setting forth the relevant facts with respect to the
Dispute and arguments supporting such Party’s position with respect to the
resolution of the Dispute.

 

3.)     Within five (5) business days after such written statements are provided
to the Panel, the Panel and appropriate representatives of each Party shall meet
so that the Parties can present oral arguments to the Panel, and the Panel can
have the opportunity to ask questions of the Parties. The location of such
meeting shall be in New York, New York. Each Party shall have two (2) hours to
present its arguments to the Panel and thirty (30) additional minutes to rebut
the arguments made by the other Party. The Party requesting the arbitration
shall be the first to present its oral argument to the Panel.

 

4)     Within five (5) business days after such meeting, the Panel shall render
a decision on the Dispute, which decision shall be reduced to writing by the
chairperson of the Panel and signed by each member of the Panel. The chairperson
of the Panel shall be responsible for immediately providing a copy of the
written decision to each Party. Such decision shall be binding with respect to
any Disputes under this Agreement.

 

5)     Each Party shall be responsible for its own costs (including, without
limitation, reasonable attorneys fees) and expenses incurred in such arbitration
procedures and the cost of the Panel shall be shared equally by the Parties;
provided, however, that if the Panel determines that the action of any Party was
arbitrary, frivolous or in bad faith, the Panel may award such costs and
expenses to the prevailing Party.

 

6)     The arbitration proceeding shall be confidential and, except as required
by law, neither Party shall make (or instruct the Panel to make) any public
announcement with respect to the proceedings or decision of the Panel without
the prior written consent of the other Party. The existence of any dispute
submitted to arbitration, and the award of the Panel, shall be kept in
confidence by the Parties and the Panel, except as required in connection with
the enforcement of such award or as otherwise required by applicable law.

 

16



--------------------------------------------------------------------------------

7)     For the purposes of these arbitration provisions, the Parties acknowledge
their diversity and agree to accept the jurisdiction of the Federal District
Courts in New York, New York for the purposes of enforcing awards entered
pursuant to these arbitration provisions and for enforcing the agreements
reflected in this Paragraph 7.

 

8)     Nothing contained herein shall be construed to permit the Panel or any
court or any other forum to award punitive, exemplary or any similar damages. By
entering into the Agreement and exercising their rights to arbitrate, the
Parties expressly waive any claim for punitive, exemplary or any similar
damages. The only damages recoverable under this Agreement are compensatory
damages.

 

9)     The procedures specified herein shall be the sole and exclusive
procedures for the resolution of disputes between the Parties which are
expressly identified for resolution in accordance with these arbitration
provisions.

 

17